PER CURIAM:
On May 28, 1990, claimant was traveling south on Interstate 79, when his 1988 Honda struck a hole in the pavement in the area of exit 99. The left front tire appeared to have a “bulge” as a result of the accident. Claimant continued to drive his vehicle that afternoon, but later rechecked the tire when he observed that it was not holding air. Upon removing the wheel, he realized that the wheel was bent where the bulge had developed. Claimant however submitted and seeks to recover costs associated with the purchase of two wheels, two tires, one hubcap, an alignment, labor and tax, amounting to $636.27. Claimant testified that only one wheel and one tire were damaged by the accident, and the amount of damages claimed should be amended accordingly. Testimony further revealed that claimant’s insurance had already paid $586.04 for the alleged damages.
Respondent denies knowledge of the alleged road hazard, and avers that claimant’s insurance “has paid all of the damages. ” The Court agrees that damages not related to the alleged road hazard should not be considered. The Court further agrees with respondent that claimant’s insurance has reimbursed claimant for this accident. As this claim was not brought in behalf of the insurance company for subrogation, and as the Court has adopted a position of not making awards in subrogation claims, this claim is denied. See Sommerville v. Div. of Hwy., CC-89-347, an unpublished Opinion, January 4, 1991.
Claim disallowed.